Citation Nr: 1108242	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for leakage of blood vessels in eyes, to include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to increased initial disability ratings for peripheral neuropathy of the left lower extremity, evaluated as 0 percent disabling prior to April 29, 2009 and 10 percent disabling thereafter.

5.  Entitlement to an initial compensable rating for peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2005, the RO denied service connection for hearing loss, tinnitus, leakage of blood vessels in the eyes, and other disabilities; the Veteran disagreed with the denial of service connection for the listed disabilities and perfected an appeal.  In May 2008, the RO continued a 20 percent rating for type II diabetes mellitus and added peripheral neuropathy of bilateral lower extremities and erectile dysfunction as complications of diabetes.  Peripheral neuropathy of bilateral lower extremities and erectile dysfunction were considered noncompensable complications and were rated with the type II diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010) (noting that noncompensable complications are considered part of the diabetic process).  The Veteran disagreed with the noncompensable rating assigned for peripheral neuropathy of the lower extremities and perfected an appeal.  

In its July 2009 rating decision, the RO increased the rating for peripheral neuropathy of the left lower extremity to 10 percent, effective April 29, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  That decision also granted service connection for hypertension and heart disease.

As the appeals for service connection for erectile dysfunction, hypertension, and heart disease have been granted by the RO, they are not before the Board, and the issues on appeal are limited to those listed on the cover page. 

In March 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for tinnitus and leakage of blood vessels in eyes (both to include as secondary to type II diabetes mellitus) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA purposes.

2.  Prior to April 29, 2009, the Veteran's peripheral neuropathy of the left lower extremity was manifested by reports of infrequent pain in the toes.  

3.  Since April 29, 2009, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by weakness, reduced sensation, and reports of pain and coldness, which is reflective of no more than mild incomplete paralysis.  


4.  Prior to April 29, 2009, the Veteran's peripheral neuropathy of the right lower extremity did not cause muscle, sensory, or reflex disturbances.  

5.  Since April 29, 2009, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by reduced sensation to vibration and reports of pain and coldness, which is reflective of no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a compensable rating for peripheral neuropathy of the left lower extremity prior to April 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8524 (2010).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity since April 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2010).

4.  The criteria for a compensable rating for peripheral neuropathy of the right lower extremity prior to April 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8524 (2010).

5.  The criteria for a disability rating of 10 percent for peripheral neuropathy of the right lower extremity have been more nearly approximated from April 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2005 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for hearing loss and neuropathy, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An October 2008 letter provided similar notice for the claim for service connection for hearing loss and also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim for service connection was last adjudicated in December 2008 and the claims for higher initial ratings were last adjudicated in July 2009.

Moreover, the Veteran is challenging the initial evaluations assigned following the grants of service connection for bilateral lower extremity peripheral neuropathy (as complications of type II diabetes mellitus).  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran reports military noise exposure due to helicopters and the firing of 5-inch guns aboard ship.  Service treatment records show no complaint or diagnosis of hearing loss during service.  Hearing tests during service were normal; however, only the whispered voice test was performed.  

Private treatment records show results from audiometric testing in May 1974 and September 1992.  These findings are in graph form; however, a September 1992 report indicates that both tests showed bilateral hearing sensitivity within normal limits.  A hearing test performed by the Veteran's employer in May 1998 found hearing to be within normal limits at all test frequencies.  

The Veteran was afforded VA audiological examinations in September 2005 and March 2008.  Both examiners reported that pure tone threshold and speech recognition testing results did not reveal hearing loss disability for VA purposes.  The puretone thresholds on these examinations in both ears were 25 decibels or less at 500 through 4000 Hertz.  Speech recognition scores bilaterally were 96 percent in September 2005 and 100 percent in March 2008.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the findings on VA audiometric testing have failed to reveal that the Veteran currently has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  Thus, service connection for bilateral hearing loss must be denied.

To the extent that the Veteran himself believes that he has a current hearing loss disability, as a lay person, his opinion does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining the existence of hearing loss disability requires medical testing and as a lay person, the Veteran has not shown that he has specialized training sufficient to conduct such testing.  Here, the medical evidence demonstrates that the Veteran does not have a hearing loss disability for VA purposes.  The Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the existence of a hearing loss disability.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Diagnostic Code 8524 is used for rating paralysis of the internal popliteal nerve (tibial).  A 40 percent rating is assigned for complete paralysis of this nerve with plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  Incomplete paralysis warrants 10, 20, and 30 percent ratings for mild, moderate, and severe disability, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8524.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

A. Prior to April 29, 2009

The Veteran was afforded a VA peripheral nerves examination in April 2008.  Examination revealed normal muscle function and reflexes.  Monofilament sensory function testing of the feet was within normal limits.  There was no abnormal muscle tone or bulk, tremors, tics, or effect on joint function.  Balance and gait were normal.  The examiner diagnosed peripheral neuropathy and noted that the Veteran reported the toes of his left foot have off and on burning and stabbing pain 3 times per week lasting from minutes to hours.   

VA outpatient records reflect that in October 2007, May 2008 and November 2008, the Veteran had normal sensation examination by monofilament for both feet and no focal sensory or motor deficits.  In November 2008 it was also noted that pedal pulses were normal.  

Prior to April 29, 2009, sensory, motor and reflex testing was completely normal.  The only indication of any disability was the Veteran's complaint of toe pain on the left 3 times per week.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Given the objective findings and the report of infrequent toe pain, the peripheral neuropathy of the left and right lower extremities would be considered less disabling than mild incomplete paralysis.  As such, a compensable rating for left and right lower extremity peripheral neuropathy is not warranted prior to April 29, 2009.  

B. Since April 29, 2009

The Veteran was afforded another VA peripheral nerves examination in April 2009.  He complained of a burning/poking pain in the bilateral feet and cold feet in the winter.  He also stated that he stumbled more often lately.  Examination revealed 4/5 weakness in the left leg and 5/5 in major myotomes of the right leg.  Vibration was reduced distally.  The Veteran reported some patchy decreased sensation to pin prick and light tough in the left leg and foot only.  Reflexes were normal.  There was no atrophy or abnormal muscle tone or bulk, tremors, tics, or effect on joint function.  Gait and balance were normal.  The examiner diagnosed mild peripheral neuropathy in the bilateral lower extremities, most likely due to diabetes.  An electromyograph (EMG) of the left lower extremity was abnormal and showed evidence of a peripheral neuropathy, axonal type.  There was no evidence of radiculopathy in the left lower extremity.  

The April 2009 examination report reflects mild peripheral neuropathy in each lower extremity.  Unlike previous reports, in April 2009 the Veteran reportedly had some sensory problems, namely reduced sensation to vibration.  As such, a 10 percent rating for mild incomplete paralysis of each lower extremity is warranted under Diagnostic Code 8524 as of the date of that examination.

A rating in excess of 10 percent is not warranted since April 29, 2009 for peripheral neuropathy of either lower extremity.  On the left there is some weakness, some reduced sensation, and reports of pain and coldness.  On the right there was some reduced sensation to vibration and reports of pain and coldness.  As noted by the examiner, such only represents mild peripheral neuropathy.

C. Other Considerations

The Board has also considered whether the Veteran's left or right lower extremity peripheral neuropathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a compensable rating for peripheral neuropathy of the left lower extremity prior to April 29, 2009 is denied.  

Entitlement to a compensable rating for peripheral neuropathy of the right lower extremity prior to April 29, 2009 is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity since April 29, 2009 is denied.  

A 10 percent rating for peripheral neuropathy of the right lower extremity is granted from April 29, 2009, subject to the applicable laws and regulations governing the payment of monetary benefits.



REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for tinnitus and leakage of blood vessels in eyes, to include as secondary to type II diabetes mellitus.

In a May 2007 statement, Dr. Mathison reported that the Veteran's complications from diabetes included retinal hemorrhages in both eyes, bilateral tinnitus, and other disabilities.  No rationale was provided for why these disabilities were related to the Veteran's diabetes, and previous VA examination reports have not addressed a relationship between tinnitus or retinal hemorrhages and diabetes.  Indeed, both the September 2005 and March 2008 VA examinations note the Veteran reporting his tinnitus as beginning in 1995 or 1988, which is prior to his diagnosis of diabetes.  However, as there is a suggestion that the Veteran has tinnitus and retinal hemorrhaging secondary to diabetes, additional medical opinions are needed in this case.  See 38 C.F.R. § 3.159(c)(4) (2010).  As retinal hemorrhages were not found on VA examination or during outpatient treatment, another VA examination is necessary to determine if such is present.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

The Veteran reports treatment for his eyes from Dr. Mathison and Optiview.  In May 2005, Dr. Mathison submitted treatment records at VA's request.  Doctor Mathison later submitted a letter in May 2007 indicating that the Veteran has retinal hemorrhaging as a complication of diabetes; however, the treatment records obtained from Dr. Mathison previously do not contain any reference to retinal hemorrhaging.  On remand, the Veteran should be asked to provide sufficient authorization to obtain any relevant outstanding private treatment records.  Any identified records should be requested following usual procedures.    

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Indianapolis, Indiana dating since December 2008.

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records, to specifically include treatment records from Dr. Mathison (since May 2005) and Optiview (at any time).  The Board is particularly interested in any treatment records showing retinal hemorrhaging.  After securing the necessary authorization, the RO/AMC should request these records.  If any records are not available, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA eye examination to determine if he has any leakage of blood vessels in eyes or chronic residuals of such related to service-connected type II diabetes mellitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has leakage of blood vessels in eyes or chronic residuals of such that is caused by or aggravated (permanently worsened beyond natural progress) by service-connected type II diabetes mellitus.  If the examiner concludes that the Veteran has leakage of blood vessels in eyes or residuals thereof aggravated by service-connected type II diabetes mellitus, the examiner should quantify the degree of aggravation, if possible.  The examiner is also asked to address the May 2007 statement by Dr. Mathison that the Veteran has retinal hemorrhages in both eyes as a complication of diabetes.  A rationale for all opinions expressed should be provided.

4.  After steps (1) and (2) have been completed to the extent possible, forward the entire claims file to an otolaryngologist or other physician specializing in ear, nose, and throat (ENT) pathology for review.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that tinnitus is caused by or aggravated (permanently worsened beyond natural progress) by service-connected type II diabetes mellitus.  The examiner is asked to specifically consider the May 2007 statement from Dr. Mathison that bilateral tinnitus is a complication of the Veteran's diabetes.  The rationale for all opinions expressed should be set forth.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


